Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Currently claims 1-15 are pending.		
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the weighted base of claim 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

	The drawings are objected to under 37 CFR 1.84(l) because character of lines, numbers, and letters. All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gorney (U.S. 4540125) in view of Sherbondy (U.S. D087648).
With respect to claim 1, Gorney discloses a decorative rotating lawn sprinkler comprising (figures 1,2 , and 17, the examiner notes that something being “decorative” is subjective to one’s taste): a rotating lawn sprinkler head (the interview nozzle portion having 18/20) having an opening for dispensing water (outlet at the end of 20 which has 28 affixed)); and a decorative ornament comprises an outer surface (the outer surface of 13, shown in figure 17) enclosing a hollow interior (the inside of the outer shell in figure 17), a movable arm (50), and an opening through the outer surface into the interior (the opening seen in figure 17, where the arm 50 is, where water is able to exit the housing), the rotating lawn sprinkler head is positioned within the hollow interior of the decorative ornament (as seen in figure 17); the decorative ornament is operatively attached to the rotating lawn sprinkler head such that the decorative ornament rotates along with the rotating lawn sprinkler head (abstract); the decorative rotating lawn sprinkler is configured such that water dispensed from the opening of the rotating lawn sprinkler head also dispenses from the opening located in the an area of the decorative ornament (as seen in figure 17); the decorative rotating lawn sprinkler is configured such that the movable arm raises and lowers by the water dispensed from the opening of the decorative ornament (figure 3, fluid hitting 40 moves 50 upwards, as 60 is the pivot point in which the arm pivots up and about); and the decorative rotating lawn sprinkler is configured such that the water dispensed from the opening of the decorative ornament is dispersed by a surface of the decorative ornament (as it is dispersed via the surface of 40 when it hits it).  
Gorney fails to disclose the decorative ornament is in the form of a human wherein the opening is located in the groin area of the human form, or that area is the groin area of the decorative ornament such that the decorative ornament appears to be urinating when the water is dispensed.
Sherbondy, figure 1, discloses a lawn sprinkler wherein the nozzle outlet is at the groin of a decorative lawn sprinkler. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the shaping of a lawn sprinkler as disclosed by Sherbondy as the decorative ornament (outer housing) of Gorney, doing so would utilize a known shape/design of a sprinkler to offer its aesthetics to one’s yard. Examiner notes MPEP 2144.04 1. Aesthetic Design Changes, as understood the utilization of the human form is being done as an aesthetic change, and even utilizing the arm as a defector does not change the prior art which has an arm and deflector other then aesthetic reasons. Shaping the device to then have the form of a human and have it appear to be peeing from the groin (as well as later claim limitations of the arm moving being the arm of the human) are understood as all aesthetic design changes being done to a sprinkler and offer no mechanical function that is not already being done by the prior art of Gorney. 
With respect to claim 2, Gorney as modified discloses the decorative rotating lawn sprinkler is configured such that the water is dispensed from the opening of the decorative ornament and against the hand of the decorative ornament such that movable arm raises and lowers as the rotating lawn sprinkler head operates (the hand being the end part of the arm of Gorney which raises and lowers as fluid hits it).  
With respect to claim 3, Gorney as modified disclose the decorative ornament is in the form of a male toddler (see aesthetic rejection of claim 1, and Sherbondy discloses a male but not a toddler would fall under an obvious change in design choice from an older male to a toddle for aesthetic purposes. The examiner notes its common to use toddler figures in one’s yard (toddler fountains).  
With respect to claim 4, Gorney as modified discloses the opening of the rotating lawn sprinkler head is positioned in line with the opening of the decorative ornament such that water dispensed from the opening of the rotating lawn sprinkler head also dispenses from the opening of the decorative ornament such that the decorative ornament appears to be urinating (Gorney, in claim 1, discloses the opening of the sprinklers nozzle is aligned with that in the housing such that fluid exits the housing; said peeing being shown as known in Sherbondy).  
With respect to claim 5, Gorney as modified discloses a water tubing (the insert 28) connected between the opening of the rotating lawn sprinkler head and the opening of the decorative ornament (see figure 1), wherein the water tubing is connected such that water dispensed from the opening of the rotating lawn sprinkler head also dispenses from the opening of the decorative ornament such that the decorative ornament appears to be urinating (as noted in the above rejection, fluid exits the top of 20, passes through that of 28 and out of the sprinkler, wherein changing the design of the cover to appear urinating was shown by Sherbondy, would have the outlet nozzle of Gorney then be used to appear that the device is urinating).  
With respect to claim 6, Gorney as modified discloses the water dispensed from the opening of the decorative ornament is dispersed by a surface of the decorative ornament (taking the deflector arm of 58/40 of Gorney as part of the decorative ornament, water is dispersed by a surface thereof) such that the width of the stream of the water dispersed by the surface of the decorative ornament is wider than the width of the stream of the water dispensed from the opening of the decorative ornament (as the fluid from 20 and 28 is then deflected about the deflect, the splash of said deflection is far wider then that of the stream hitting it) .  
With respect to claim 7, Gorney as modified discloses a support (10) configured to support the decorative rotating lawn sprinkler on a surface in a position such that the decorative rotating lawn sprinkler disperses water onto the surface (as shown in figure 3).  
With respect to claim 8, Gorney as modified discloses the support comprises a stake (column 3 rows 45-50).  
With respect to claim 9, Gorney as modified discloses the support comprises a weighted base (as base 10 has weight to keep the sprinkler in its desired location).  
With respect to claim 10, Gorney as modified discloses a method of using the decorative rotating lawn sprinkler of claim 1 (see rejection of claim 1) comprising providing water to the rotating lawn sprinkler head from a water source (figure 3, the water source which affixes to base 10 at 26) thereby causing the decorative rotating lawn sprinkler to dispense the water from the opening of the rotating lawn sprinkler head and the opening of the decorative ornament such that the decorative ornament appears to be urinating and the movable arm raises and lowers as the rotating lawn sprinkler head operates (as fluid foes from 26 through 20 to the outlet and s applied to 40, when applied to 40 raises the arm 58 up and down based off of water hitting 40, the noted urinating being made obvious in the rejection of claim 1).  
With respect to claim 11, Gorney as modified discloses further comprising providing the water to the rotating lawn sprinkler head from the water source thereby causing the decorative rotating lawn sprinkler to dispense the water from the opening of the rotating lawn sprinkler head (as water is supplied from 26, through 20, out of 28, and then out via the opening of the outer cover element shown in figures 1, 16, and 17 ) and the opening of the decorative ornament such that the water dispensed from the opening of the decorative ornament is dispersed by the surface of the decorative ornament (dispersed via 40).  
With respect to claim 12, Gorney as modified discloses the water dispensed from the opening of the decorative ornament (as shown in figure 1) is dispersed by a surface of the decorative ornament (that of 40) such that the width of the stream of the water dispersed by the surface of the decorative ornament is wider than the width of the stream of the water dispensed from the opening of the decorative ornament (as the fluid hits 40 it is deflected and dispersed, the fluid after hitting 40 is then wider then that of the fluid leaving from 28 (i.e. a jet of fluid hits the deflater and the width deflected being wider then the jet).  
With respect to claim 13, Gorney as modified discloses a method of using the decorative rotating lawn sprinkler of claim 7 (see rejection of claim 7) comprising: positioning the decorative rotating lawn sprinkler on a surface by the support (as 13 is placed on 10, see figures 1-4); and providing water to the rotating lawn sprinkler head from a water source (hose affixed to 10) thereby causing the decorative rotating lawn sprinkler to dispense the water from the opening of the rotating lawn sprinkler head and the opening of the decorative ornament such that the decorative ornament appears to be urinating and the movable arm raises and lowers as the rotating lawn sprinkler head operates (see above rejection of claim 10).  
With respect to claim 14, Gorney as modified discloses the water to the rotating lawn sprinkler head from the water source thereby causing the decorative rotating lawn sprinkler to dispense the water from the opening of the rotating lawn sprinkler head and the opening of the decorative ornament such that the water dispensed from the opening of the decorative ornament is dispersed by the surface of the decorative ornament (see rejection of claim 11).  
With respect to claim 15, Gorney discloses the water dispensed from the opening of the decorative ornament is dispersed by a surface of the decorative ornament such that the width of the stream of the water dispersed by the surface of the decorative ornament is wider than the width of the stream of the water dispensed from the opening of the decorative ornament (see the above rejection of claim 12).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A GREENLUND whose telephone number is (571)272-0397. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH A GREENLUND/Primary Examiner, Art Unit 3752